DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 6/28/2022, is acknowledged. Claims 1 and 4 are amended; Claim 3 is canceled.  No new matter is present. Claims 1-2 and 4-18 are currently pending.
Drawings
The drawings filed on 4/17/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
There is more than one figure and each figure is not labeled “Fig.” with a consecutive Arabic numeral (1, 2, etc.) or an Arabic numeral and capital letter in the English alphabet (A, B, etc.). See 37 CFR 1.84(u)(1); MPEP 507.
Allowable Subject Matter
Claims 1-2 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a method of making a titanium plate comprising hot rolling of a titanium slab that is directly produced using an electron beam re-melting process or plasma arc re-melting process, the method comprising melting at least one part on the surface to be rolled side of the side surface of the slab by radiating a beam or plasma toward the side without radiating a beam or plasma toward the surface to be rolled, and thereafter causing re-solidification to form a microstructure with the claimed properties to a position at least 1/6 of the thickness of the slab, and then performing finishing process and hot rolling according to the claimed parameters.  Closest prior art Fujii teaches forming a microstructure region on a side surface of a titanium slab, but teaches away from forming a microstructure region from the surface to at least 1/6 of the thickness of the slab.  Therefore, Applicant’s arguments, filed 6/28/2022, are found persuasive in view of the amendment to Claim 1 and the rejection under 35 U.S.C. 103 over Fujii is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735